Citation Nr: 9911247	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  96-41 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for short gastrocnemius 
muscles.

2.  Entitlement to service connection for forefoot varus.

3.  Entitlement to an increased evaluation for bilateral 
hammertoes with plantar callosities, currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased evaluation for pilonidal 
cyst, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had verified active service from January 1968 to 
February 1970, and additionally, from January 1973 to 
February 1975.

The Board of Veterans' Appeals (Board) notes that this appeal 
was originally initiated by a substantive appeal in August 
1996, which concerned denials of claims for service 
connection for hammertoes, short gastrocnemius muscles, 
bilateral forefoot varus, and plantar tylomas of the right 
foot, and claims for increased evaluations for plantar 
callosities and pilonidal cyst.  At that time, the veteran 
also raised a claim for a total disability rating based on 
individual unemployability due to service-connected 
disability, and he subsequently also raised the issue of 
entitlement to service connection for hidradenitis 
suppurativa at a personal hearing in October 1996.

Thereafter, a rating decision in December 1996 again denied 
the claims for service connection for short gastrocnemius 
muscles and forefoot varus, but granted service connection 
for bilateral hammertoes with callosities, including this 
diagnosis with the already service-connected calluses of the 
left foot.  These issues were then addressed in a 
supplemental statement of the case, issued in December 1996.  
The veteran filed another substantive appeal in January 1997, 
in which he specifically addressed the issues of entitlement 
to service connection and increased evaluations that had been 
addressed by the December 1996 rating decision and 
supplemental statement of the case.

A rating decision in December 1997 denied service connection 
for a total disability rating based on individual 
unemployability due to service-connected disability, 
hidradenitis suppurativa, and flatfoot, and an increased 
evaluation for bilateral hammertoes with plantar callosities.  
The record does not reflect that the veteran filed a notice 
of disagreement with respect to the December 1997 rating 
decision's denial of the claims for service connection.  
Following the issuance of a supplemental statement of the 
case which only addressed the issue of entitlement to an 
increased evaluation for bilateral hammertoes with plantar 
callosities, the veteran filed another substantive appeal in 
February 1998.

Consequently, based on the above, while the veteran's service 
representative only referred to the issue of entitlement to 
an increased evaluation for bilateral hammertoes with plantar 
callosities in his December 1998 written brief presentation, 
the Board finds that the issues currently appropriate for 
appellate consideration consist of entitlement to service 
connection for short gastrocnemius muscles and forefoot 
varus, and entitlement to increased evaluations for bilateral 
hammertoes with plantar callosities and pilonidal cyst, as 
set forth in the Certification of Appeal dated in October 
1998. 


REMAND

In the veteran's substantive appeals, dated in August 1996, 
January 1997, and February 1998, the veteran indicated that 
he desired a hearing at his local regional office (RO) before 
a member of the Board.  Hearings were held before a hearing 
officer at the RO in October 1996 and May 1998.  In a March 
30, 1999 letter to the veteran, the Board sought 
clarification as to whether the veteran wanted to attend a 
hearing before the Board, and advised the veteran that if he 
did not respond to the letter within thirty days from the 
date of the letter, the Board would assume that the veteran 
still wanted a hearing before a member of the Board at the 
RO.  In a written response to the Board's letter, signed by 
the veteran on April 16, 1999, the veteran indicated that he 
wanted to attend a hearing before a member of the Board at 
the RO.  

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

The RO should arrange for the veteran to 
have a hearing at the RO before a 
traveling member of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending the 
hearing in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









